Citation Nr: 1726402	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the February 1, 2010, reduction of a lumbar spine disability from 40 to 10 percent was proper.

2.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling, effective November 5, 2010.

3.  Entitlement to an increased rating for left lower extremity radiculopathy, secondary to the Veteran's lumbar spine disability, currently rated as 20 percent disabling, effective September 30, 2014, to include the period prior to that date.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reduced the Veteran's disability rating for a lumbar spine disability from 40 to 10 percent, effective February 1, 2010.  A January 2012 rating decision increased the rating for the lumbar spine disability from 10 to 20 percent disabling, effective November 5, 2010.  In July 2015, the RO granted a separate 20 percent rating for radiculopathy of the left lower extremity, secondary to the lumbar spine disability, effective September 30, 2014.  Because VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code, the issue of increased rating for the left lower extremity radiculopathy, to include the period prior to September 30, 2014, is before the Board.  See 38 CFR § 4. 71a, Note (1) (2016).  

The Veteran testified before the Board in March 2012.  At the hearing, the Veteran raised the issue of entitlement to a TDIU.  The Board remanded the claim in April 2014 for additional development.

FINDINGS OF FACT

1.  By a November 2009 rating decision, the Veteran's lumbar spine disability was reduced from 40 percent to 10 percent disabling, effective February 1, 2010. 

2.  At the time of the November 2009 rating, there had been a sustained and material improvement to the Veteran's lumbar spine disability.

3.  From February 1, 2010, to November 5, 2010, the Veteran's lumbar spine disability was manifested by forward flexion greater than 60 degrees, the combined range of motion of the spine was greater than 120 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis was not shown.  Incapacitating episodes were not shown.

4.  Since November 5, 2010, the Veteran's lumbar spine disability has been manifested by forward flexion greater than 30 degrees, without evidence of ankylosis.  Incapacitating episodes have not been shown.

5.  Prior to September 30, 2014, the Veteran's radiculopathy of the left lower extremity secondary to his lumbar spine disability was manifested by mild symptoms of neurological impairment.

6.  Since September 30, 2014, the Veteran's radiculopathy of the left lower extremity secondary to his lumbar spine disability has been manifested by moderate symptoms of neurological impairment.

7.  The Veteran's service-connected disabilities have not been shown to preclude substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for restoration of the prior 40 percent rating for the Veteran's lumbar spine disability since February 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016).

2.  Prior to November 5, 2010, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.71a, DCs 5235-5243 (2016).

3.  Since November 5, 2010, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.71a, DCs 5235-5243 (2016).

4.  Prior to September 30, 2014, the criteria for a 10 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2016).

5.  Since September 30, 2014, the criteria for a rating in excess of 20 percent for moderate radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2016).

6.  The criteria for the assignment of a TDIU are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the April 2014 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Rating Reduction

By a November 2009 rating decision, the RO decreased the Veteran's rating for his service-connected lumbar spine disability from 40 to 10 percent disabling, effective February 1, 2010, based upon the results of a July 2009 VA examination showing that the Veteran had forward flexion of the lumbar spine to 85 degrees or greater, and that his combined ranges of motion of the lumbar spine was greater than 120 degrees.  The Veteran was notified of the proposed reduction by an August 2009 rating decision.

There are certain procedures that must be followed before the reduction in the evaluation of a service connected disability can be effectuated.  Where the reduction in evaluation of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified of the contemplated action and furnished detailed reasons therefore, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e). 

The record shows that the procedural requirements for a rating reduction were followed.  The Veteran was notified of the proposed reduction in July 2009 and the basis for the proposed reduction, and was provided the opportunity of a hearing on the reduction and/or to provide or identify evidence that the disability had not decreased in severity.  Therefore, the Board finds that the procedural requirements have been met.

Next, in determining whether a reduction is factually warranted, general regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  38 C.F.R. § 3.344.  

When determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Consideration of whether a rating reduction was proper also entails a consideration of the law governing the assignment of the rating itself.  

With regard to lumbar spine disabilities, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45. 

The Veteran's lumbar spine disability has been rated pursuant to Diagnostic Code 5243, which contemplates intervertebral disc syndrome.  The Board finds that Diagnostic Code 5242, which pertains to degenerative arthritis of the spine, is also applicable in this instance.  38 C.F.R. § 4.71a, DCs 5242, 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Turning to the evidence of record, at the time of the November 2007 grant of service connection for a lumbar spine disability, a September 2007 VA examination had shown severe loss of range of motion of the lumbar spine.  It was noted that in August 2007, the Veteran had undergone lumbar spine surgery involving laminectomy of the L5-S1 and L3-L4 vertebrae.  The Veteran was recovering from the surgery and was limited in forward flexion to 30 degrees.  He had hyperextension of the spine to 0 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  Neurologically, he was intact with no objective evidence of sensory or motor loss in any of the extremities.  Accordingly, in November 2007, the Veteran was awarded a 40 percent rating for his lumbar spine disability.  

Then, in a July 2009 Deferred Rating Decision of record, the RO reviewed the 2007 VA examination and determined that the Veteran's lumbar spine disability and recent surgery justified a future examination to be ordered pursuant to 38 C.F.R. § 3.344.  

According to 38 C.F.R. § 3.344(b), the rating agency is instructed to determine whether doubt remains as to the level of disability shown on a VA examination and, if so, to so note in a rating action.  The rating agency then determines the appropriate amount of time to elapse before seeking a reexamination.  In this case, the Veteran was reexamined in July 2009.

On July 2009 VA examination, range of motion testing showed a much less severe disability of the lumbar spine:  forward flexion was to 85 degrees, extension was to 25 degrees, right latera flexion was to 30 degrees, left later flexion was to 35 degrees, right lateral rotation was to 45 degrees, and left lateral rotation was to 45 degrees.  The spine had normal curvature.  Sensory examination and motor and muscle strength in the lower extremities was normal.  There was no pain noted on range of motion testing, with no additional limitation of motion on repetitive testing.  The Veteran reported pain in the low back that varied in degree.  He had taken various narcotic pain medication in the past but was not doing so currently.  His back disability had a moderate effect on his ability to complete chores and exercise, and prevented his ability to play sports, but had a mild to no effect on his activities of daily living.  He was able to control his back pain with medication.

A February 2009 VA treatment record shows similar findings to those made on July 2009 VA examination, in that the Veteran was able to flex his lumbar spine at the waist to bring his fingers to just below knee level.  He was able to turn at the waist to 60 degrees bilaterally.  His low back pain was assessed to be stable.

The Board finds that the evidence before the RO at the time of the November 2009 rating reduction included a full and complete VA examination that is adequate to determine the severity of the Veteran's lumbar spine disability.  38 C.F.R. § 3.344(a).  The VA examination comports with the VA treatment records from the time period.  These records demonstrate a lumbar spine disability that met the criteria for a 10 percent rating under the spinal rating criteria.  The evidence does not suggest that these range of motion results are abnormal for the Veteran, as subsequent results show range of motion of the back much greater than 30 degrees.  When considering that the Veteran had recently undergone lumbar spine surgery at the time of the July 2007 VA examination, and that prior to the February 2010 rating reduction his lumbar spine had healed to the extent that he could forward flex, extend, and rotate to a much more fluid degree, the Board finds that the rating reduction was proper and that a sustained improvement of the lumbar spine was shown.  In so finding, the Board has taken into account the Veteran's statements that the pain and functional limitation of his low back had not improved following his lumbar spine surgery.  However, the competent medical evidence does demonstrate a sustained improvement.  When taking into consideration the criteria of a 40 percent rating for a lumbar spine disability, namely that the Veteran be so restricted by his lumbar spine that only 30 degrees of flexion can be accomplished or that ankylosis be shown, the Board finds that there was consistent evidence of sustained improvement such that the Veteran was not so severely limited since February 1, 2010.  Rather, he was consistently able to flex and bend the spine to the degrees necessary for a 10 percent rating.  Accordingly, the Board finds that the February 1, 2010, reduction from 40 to 10 percent for the Veteran's lumbar spine disability was proper.

Increased Rating

As described above, the Board finds that effective February 1, 2010, the Veteran's lumbar spine disability met the criteria for a 10 percent rating, but no higher.  Effective November 5, 2010, and as was effectuated by the January 2012 rating decision, a 20 percent rating is warranted.  Such is the case because both VA examinations of record conducted from that date forward, a November 2010 VA examination and a September 2014 VA examination, demonstrate range of motion findings that meet the criteria for a 20 percent rating.

On November 2010 VA examination, the Veteran reported that he had low back pain daily, with moderate to severe pain, without flare-up.  The pain would radiate to the left lower extremity to mid-thigh, with no numbness or tingling.  Physical examination showed tenderness to palpation at the right and left lower paraspinal muscles.  Sensory examination was normal.  There was no motor loss.  Muscle strength was normal but for 4/5 at the left quadriceps, at which point he complained of back pain.  Range of motion of the spine reflected that he had forward flexion to 55/60 degrees, extension to 8/10 degrees, right and left lateral flexion was to 20 degrees, and right and left lateral rotation was to 10/15 degrees.  There was no additional loss of motion on repeat testing, and testing was complete twice due to pain.  He was noted to take Tramadol, OxyContin, and Motrin for pain.

On September 2014 VA examination, the Veteran reported experiencing intermittent pain in the left leg.  He denied flare-ups.  Range of motion of the spine showed forward flexion to 60 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees or greater.  The same was the case on repetitive testing.  There was additional functional loss noted by way of less movement than normal and pain on movement.  There was guarding and muscle spasm that resulted in abnormal spinal contour.  Muscle strength testing was 4/5 on the left lower extremity at the knee and hip.  Otherwise, reflex and sensory examination were normal.  He was assessed to suffer from moderate radiculopathy of the left lower extremity.  There was no ankylosis.

In this case, since November 5, 2010, the evidence has demonstrated that the Veteran meets the criteria for a 20 percent rating, but no higher, for his lumbar spine disability, based upon the probative and competent VA examinations and a review of the medical evidence, as well as when considering the Veteran's statements of worsening back pain.
 
The Board next turns to the question of whether the Veteran is entitled to higher ratings based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS), which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

However, in this case, there is no evidence that the Veteran's physician has prescribed bed rest for the requisite time period at any given year under appeal.  Thus, the Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back disability resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant a higher rating. 

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The Board finds that for the period prior to September 30, 2014, a 10 percent rating is warranted for mild neurological manifestations in the left lower extremity as a result of the Veteran's lumbar spine disability.  As demonstrated on 2010 VA examination, the Veteran was suffering from a slight decrease on muscle testing of the left lower extremity, complaining of back pain.  Also significant is the Veteran's October 2010 hearing testimony, at which time he reported that he was experiencing intermittent pain in his left lower extremity.  These statements, combined with objective testing, demonstrate at least a sensory disturbance to the left lower extremity prior to 2014, thus meeting the criteria for a 10 percent rating, but no higher.  The Board notes that the Veteran showed no other deficiency of the left lower extremity until September 30, 2014 VA examination, at which time his radiculopathy was assessed to be moderate in degree.  The Board finds that a rating higher than 20 percent is not warranted since September 30, 2014, as severe neurological deficits, such as atrophy or other organic changes have not been shown.  

The Board has also considered whether a separate compensable rating for neurological impairment in the right lower extremity is warranted at any time during the rating period in question, as the medical evidence does not show such impairment during this period.  Therefore, the Board finds that a separate evaluation for neurological impairment in the right lower extremity is not warranted. 

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202 .  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although the VA examinations showed that the Veteran experiences pain on motion, there is no evidence to suggest that the functional loss is the equivalent to the next higher rating.  The Board has taken into account that the Veteran's low back disability causes a variety of functional impairments, including less movement than normal, difficulty standing for prolonged periods of time, and pain on motion.  However, the evidence does not demonstrate that, on repetitive motion, the Veteran's low back is additionally limited in flexion so as to the meet the higher ratings available under the rating code.  The Board notes that the spinal rating criteria is based upon symptoms of functional limitations such as pain on movement and difficulty performing activities of daily living as specifically noted in 38 C.F.R. § 4.40, and the Veteran's ratings include consideration of those functional losses.  Thus, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating based upon additional functional loss on repetitive testing.

TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for a total rating for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16  (b). Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran is currently in receipt of service connection for a lumbar spine disability, left lower extremity radiculopathy, bilateral hearing loss, and a scar secondary to the lumbar spine disability.  Throughout the appeal period, his combined rating has been, at most, 40 percent.  He does not meet the schedular criteria for consideration of a TDIU.

Thus, the question for the Board is whether TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16 (b).  The Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation due to their service-connected disabilities and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director, Compensation Service to consider entitlement on an extraschedular basis.  Id.; 38 C.F.R. § 4.16 (b).  As is discussed below, the Board has determined that the most probative evidence of record demonstrates that the Veteran has not been rendered unemployable solely due to his service-connected disabilities.

The Veteran contends that his service-connected lumbar spine disability prevents gainful employment due the resultant pain and physical limitations as well as due to the various pain medications that he takes for control of these symptoms.  However, at various other times during the appeal period, to include on VA examinations, the Veteran has reported that he retired from his job due to age eligibility.  The Veteran has not submitted an employment history questionnaire with regard to his claim for a TDIU, as was requested on remand.  The medical evidence reflects that the Veteran worked as an air filtration technician for many years.  On July 2009 VA examination, the examiner found that the Veteran's employment was not limited by his back condition.  On November 2010 VA examination, the Veteran was noted to have retired due to normal retirement age.   He had worked as a dust collector and that job had entailed climbing up stairs and checking vacuum cleaners/collectors.  The examiner assessed his back disability to cause moderate functional impairment.  On October 2014 VA examination, the examiner concluded that the Veteran's back disability would not prevent sedentary tasks as long as the Veteran was able to take breaks from sitting.  His back disability would limit physical employment tasks such as bending, twisting, lifting, climbing stairs, or prolonged standing, walking, or sitting.

The Board has considered the above evidence, but finds that referral for consideration of TDIU on an extraschedular basis is not warranted.  While the Veteran's back disability does impact his ability to complete physical tasks similar to his previous employment, the competent medical evidence does not reflect that his back disability prevents substantially gainful employment.  He has been assessed to be able to work in a sedentary position.  Moreover, the evidence reflects that the Veteran retired from his employment due to age eligibility.  While he has also stated that his medication for his back disability impacted his ability to work in his previous employment, such evidence does not equate to a finding that his back disability and medication prevents obtaining or maintaining substantially gainful employment.  The Board also finds it to be significant that the Veteran's activities of daily living have not been found to be moderately or severely affected by his back disability.  The evidence reflects that the Veteran is capable of both sedentary activities as well as light chores and physical duties.  The evidence does not demonstrate that the Veteran's bilateral hearing loss, radiculopathy of the left lower extremity, or low back scar preclude employment.

Based upon the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable on account of his service-connected disabilities.  As such, the Board declines to remand the claim for TDIU for referral to the Director for consideration of TDIU on an extraschedular basis and the claim of entitlement to a TDIU is denied.


ORDER

A restoration of the prior 40 percent rating for the Veteran's lumbar spine disability since February 1, 2010, is denied.

Prior to November 5, 2010, the criteria for a rating in excess of 10 percent for a lumbar spine disability is denied.

Since November 5, 2010, the criteria for a rating in excess of 20 percent for a lumbar spine disability is denied.

Prior to September 30, 2014, the criteria for a 10 percent rating for mild radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

Since September 30, 2014, the criteria for a rating in excess of 20 percent for moderate radiculopathy of the left lower extremity is denied.

Entitlement to TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


